UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2315



GARY L. WALKER,

                                    Party in Interest - Appellant,


          and

HAROLD MITCHELL, individually and on behalf of
all others similarly situated; GERALD JONES,
individually and on behalf of all others
similarly   situated;   MARY    ANN   EDWARDS,
individually and on behalf of all others
similarly situated; WILLIAM N. EPPS, JR.,
Guardian ad Litem,

                                                      Plaintiffs,

          versus


IMC GLOBAL INC., formerly known as IMC
Fertilizer Group Inc., formerly known as IMC
Fertilizer    Inc.,    formerly   known    as
International     Minerals    and    Chemical
Corporation; IMC GLOBAL OPERATIONS INC.,
formerly known as IMC Fertilizer Group Inc.,
formerly known as IMC Fertilizer Inc.,
formerly known as International Minerals and
Chemical Corporation,

                                           Defendants - Appellees,


          versus


RONNIE FOWLER; JAMES H. WATSON; JOYCE MCGILL;
RANDY GRIFFIN; ROBERT L. MILLER; BRENDA A.
MCABEE; NAMON M. DAWKINS; ROSE L. FERNANDIS;
JAROB BLACK; KENNETH E. MORROW; LEROY ARTISON;
MARY C. SMITH; HENRY D. SMITH; BARBARA J.
BROWN;    WILLIAM   STALNAKER;    JEFFREY   S.
SATTERFIELD; BARBARA MIDDLETON; TYRONE KEITH
WIGGINS; TIMOTHY DARRELL WIGGINS; LOUISE
DAWKINS LITTLEJOHN; CYNTHIA DENISE MOORE;
LUCILLE FOSTER MOORE; SHARON DOGAN; HATTIE E.
BYRD; REGINALD SHELTON; VERLE ADAMS THOMPSON;
LULA HAMES ADAMS; MATTIE LOUISE ADAMS;
WILLIAM/WILLIS JOSHUA ADAMS; MITTIE ADAMS COX;
BROADUS L. COX; GUY FREDERICK CHESNEY; EDNA
MILDRED ADAMS CHESNEY; FLOYD EARLE MCABEE;
MARY K. GARREN; EVELYN B. ARTISON-MOORE; CORA
P. WHEELING; ANNETTE BETSILL; DIANNE P.
MCGILL; SHEENA IRENE FOSTER; ROSE MARIE FOSTER
YOUNG; LOSSIE JACKSON; NORWOOD FOWLER; SHIRLEY
FOWLER; ERNEST KEENON; PATRICIA D. FOWLER;
CODY A. FOWLER; CAROL HUMPHRIES BLAND; CHARLES
E. HUITT; ROBERT EARL FOSTER; JANICE LEE
FOSTER; GERALD COX; DOROTHY TAYLOR MOSS; BETTY
J. COX; TIJUANNA BATES; ONEAL EDWARDS; JERRY
HARRISON; VICKI SMITH; WILLIE BATES; CAROLYN
EVANS; TIMOTHY L. EVANS; ANGELA M. WHITT;
CRYSTAL MOCKABEE; JOHN L. BOBO; VERONICA
WOODRUFF; JAMES WILLIAM CALDWELL; HATTIE F.
YOUNG; CARNELL FLOYD; MELVIN BIVINGS; DOROTHY
E. BENSON; DAVID B. JENNINGS, SR.; MATTIE L.
PHILSON; DEBRA REEDER; BRYON ONEAL FOSTER;
CHERYL ELIZABETH ROBINSON; MARY L. HENDERSON;
RAYMOND MACHEN; RAMONA N. WILLIAMS; SYLVIA
QUINN; STEPHANIE S. THROWER; PATRICIA A.
ROBINSON; TONYA R. FOSTER; DARLENE BOBO
ANDREWS; HERRY ANDREWS; BOBBY ANDREWS; HYCINTH
ANDREWS; MARLON ANDREWS; AMBERIA WILLIAMS;
CEDRICK L. RIDGEWAY; JUAN CARLON MILLER;
TYRIAN DEONTE CARTER; TIFFANY M. CARSON; TAMMY
M. KELEY; ANSEL R. MESSICK; CAROLYN M.
JUSTICE; MARY E. STEPHEN; ALTON L. WATERS,
SR.; EDZEMA A. MONTGOMERY; GENEVIEVE FULLER
ROBINSON; LILLIE B. FULLER; JOHNNIE MAE
FULLER; KRISTIE KELLY; GLORIA WIGGLETON;
MARISA DARLETTE DAVIS; CAROL G. MEDLEY; EDWIN
K. LONG; RUTH REEDER; MARY N. REEDER; DORA N.
REEDER; JOHN E. REEDER; JERRY REEDER; KIZZY
SMITH;   JACQELYN    FOSTER;   THOMAS   LAMONT
FERGUSON; ERNEST WINN; ANGELA ROGERS JACQUES;
DARRELL L. MITCHELL; PETUNIA P. LEAK; ROBERT

                    - 2 -
CATES HAYES; PAUL L. SCOTT; TERANCE GAULT;
JOHN MILLER; CHARLES EDWARD HUNTER; JAMES W.
CALDWELL; DENISE L. MARTIN; YVONDA L. WRIGHT;
MARTHA JEAN CHESNEY MCABEE BARNETT, individual
claim of; ERIC A. MEANS; KELVIN GAULT; MARILYN
THOMAS; KAREN MARLENE THOMPSON, Representing
claimants: Verle Adams Thompson, Lula Hames
Adams, Mattie Louise Adams, William/Willis
Joshua Adams, Mittie Adams Cox, Broadus L.
Cox, Guy Frederick Chesney, Edna Mildred Adams
Chesney, Floyd Earle McAbee, and Martha Jean
Chesney McAbee Barnett; STANLEY JETER; ANNETTE
SHACK,

                                              Parties in Interest.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-02-3608-13AK-7)


Submitted:   October 25, 2004           Decided:   January 5, 2005


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary L. Walker, Appellant Pro Se.     Beattie B. Ashmore, PRICE,
PASCHAL & ASHMORE, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 3 -
PER CURIAM:

              Gary   L.    Walker   appeals     the   district     court’s    order

overruling his objection to the order of the magistrate judge

implementing the special master’s award distributing the settlement

in a class action lawsuit.          We have reviewed the record and find no

reversible error.         Accordingly, we affirm on the district court’s

reasoning that the class size and award distribution were correctly

calculated.     See Walker v. IMC Global, Inc., No. CA-02-3608-13AK-7

(D.S.C. Oct. 7, 2003).          We dispense with oral argument because the

facts   and    legal      contentions   are     adequately   presented       in   the

materials     before      the   court   and     argument   would    not   aid     the

decisional process.



                                                                          AFFIRMED




                                        - 4 -